Case 2:16-cv-06509-ES-CLW Document 165 Filed 09/07/21 Page 1 of 3 PageID: 3482




  Michael B. Himmel
  Michael T.G. Long
  LOWENSTEIN SANDLER LLP
  One Lowenstein Drive
  Roseland, NJ 07068
  Telephone (973) 597-2500

  Liaison Counsel for Lead Plaintiffs and the
  Settlement Class

  John Rizio-Hamilton (pro hac vice)
  Abe Alexander (pro hac vice)
  Jesse Jensen (pro hac vice)
  BERNSTEIN LITOWITZ BERGER
       & GROSSMANN LLP
  1251 Avenue of the Americas
  New York, NY 10020
  (212) 554-1400

  Lead Counsel for Lead Plaintiffs and the
  Settlement Class

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


  IN RE COGNIZANT TECHNOLOGY                      Civil Action No. 16-6509 (ES) (CLW)
  SOLUTIONS CORPORATION
  SECURITIES LITIGATION



                 NOTICE OF LEAD PLAINTIFFS’ UNOPPOSED MOTION
                  FOR PRELIMINARY APPROVAL OF SETTLEMENT

 To: All persons on ECF service list

        PLEASE TAKE NOTICE that, on October 4, 2021 or at an earlier date and time as the

 Court shall determine, the undersigned counsel for Lead Plaintiffs Union Asset Management

 Holding AG, Amalgamated Bank, as Trustee for the LongView Collective Investment Funds, and

 the Fire and Police Pension Association of Colorado (“Lead Plaintiffs”) will move the Court,

 pursuant to Rule 23 of the Federal Rules of Civil Procedure, for an Order Preliminarily Approving
Case 2:16-cv-06509-ES-CLW Document 165 Filed 09/07/21 Page 2 of 3 PageID: 3483




 Proposed Settlement and Providing for Notice which, among other things, will (i) preliminarily

 approve the proposed settlement; (ii) certify the proposed Settlement Class, certify Lead Plaintiffs

 as Class Representatives for the Settlement Class, and appoint Lead Counsel as Class Counsel for

 the Settlement Class, for purposes of settlement only; (iii) approve the form and manner of giving

 notice of the proposed Settlement to Settlement Class Members; and (iv) schedule a hearing to

 consider final approval of the Settlement and approval of the Plan of Allocation and Lead

 Counsel’s motion for attorneys’ fees and Litigation Expenses.

        The undersigned intend to rely upon the annexed brief. The Stipulation and Agreement of

 Settlement (the “Stipulation”) and its exhibits are enclosed herewith. In accordance with the terms

 of the Stipulation, the Motion is unopposed. Accordingly, Lead Plaintiffs respectfully submit that

 the Motion is ripe for consideration by the Court.

  Dated: September 7, 2021                            LOWENSTEIN SANDLER LLP
                                                      s/ Michael B. Himmel
                                                      Michael B. Himmel
                                                      Michael T.G. Long
                                                      One Lowenstein Drive
                                                      Roseland, NJ 07068
                                                      Telephone (973) 597-2500
                                                      Facsimile: (973) 597-2400
                                                      Emails: mhimmel@lowenstein.com
                                                                 mlong@lowenstein.com

                                                      Liaison Counsel for Lead Plaintiffs and the
                                                      Settlement Class




                                                  2
Case 2:16-cv-06509-ES-CLW Document 165 Filed 09/07/21 Page 3 of 3 PageID: 3484




                                       BERNSTEIN LITOWITZ BERGER
                                        & GROSSMANN LLP
                                       John Rizio-Hamilton (pro hac vice)
                                       Abe Alexander (pro hac vice)
                                       Jesse Jensen (pro hac vice)
                                       1251 Avenue of the Americas
                                       New York, NY 10020
                                       Telephone: (212) 554-1400
                                       Facsimile: (212) 554-1444
                                       Emails:              johnr@blbglaw.com
                                                   Abe.Alexander@blbglaw.com
                                                    Jesse.Jensen@blbglaw.com

                                       Lead Counsel for Lead Plaintiffs and the
                                       Settlement Class
 #3047362




                                      3
